In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00097-CR
           No. 02-19-00098-CR
      ___________________________

       KEVIN BRONNER, Appellant

                     V.

          THE STATE OF TEXAS


    On Appeal from the 211th District Court
             Denton County, Texas
Trial Court Nos. F-2010-0763-C, F-2010-0764-C


    Before Gabriel, Kerr, and Pittman, JJ.
   Memorandum Opinion by Justice Gabriel
                           MEMORANDUM OPINION

       On February 2, 2011, appellant Kevin Bronner was found guilty of two counts

of possession of a controlled substance with the intent to deliver in a drug-free zone

and his punishment was assessed at ten years’ confinement on each. The trial court

suspended imposition of the sentences and placed Bronner on community

supervision for ten years. On December 14, 2016, Bronner pleaded true to the State’s

motions to revoke his community supervision; the trial court revoked his community

supervision and sentenced him to concurrent terms of five and three years’

confinement. The trial court certified that the sentences were the result of a plea

bargain affording Bronner no right of appeal and that Bronner had specifically waived

his right to appeal the revocation. See Tex. R. App. P. 25.2(a)(2), (d). On March 6,

2019, Bronner filed notices of appeal from “the original jury verdict of guilty.”

       We notified Bronner that his notices of appeal appeared to be untimely and

invited any response to show grounds justifying our jurisdiction. See Tex. R. App. P.

44.3. Bronner responded and explained that his notices of appeal were untimely filed

based on irregularities in the 2011 adjudication of guilt, including his counsel’s

ineffective assistance.

       Our jurisdiction is invoked through a timely notice of appeal. See Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If a notice of appeal is not timely filed,

we may take no action other than to dismiss the appeal. See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998) (per curiam). Whether Bronner is appealing from

                                            2
the 2011 original guilt adjudications and community-supervision sentences or from

the 2016 revocations of his community supervision, his 2019 notices of appeal are

untimely. See Tex. R. App. P. 26.2(a); see also Tex. Code Crim. Proc. Ann. art.

42A.755(e) (providing right to appeal from community-supervision sentence arises

when sentence imposed and from revocation when revoked).             Accordingly, we

dismiss Bronner’s attempted appeals for want of jurisdiction. See Tex. R. App. P.

43.2(f). Because we have no jurisdiction, we do not rule on his motion for an appeal

bond.




                                                   /s/ Lee Gabriel
                                                   Lee Gabriel
                                                   Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 11, 2019




                                         3